on rehearing.
Montgomery, J.
This case was determined at the October term, 1908, and is reported ante, 279 (118 N. W. *28611). A motion for a rehearing was granted upon the application of the plaintiff, it being contended that this court was in error in requiring a remittitur from the judgment down to $3,000 as against all the defendants, for the reason that it appeared that the plaintiff, on defendants’ application for a new trial in the circuit court, consented that the court might grant a new trial to the defendants Corwin and Rank, who were limited in their undertaking to the amount of $3,000, and also that the plaintiff subsequently asked the circuit court to enter an order discontinuing the case as to Corwin and Rank, who had signed for only $3,000. Under these circumstances, it is claimed that the judgment should stand as against the principal and the surety Teufel, who was a surety on two bonds amounting in the aggregate to $6,000, a sum less than the amount of the verdict and judgment.
Our attention is directed to the case of Moreland v. Durocher, 121 Mich. 398 (80 N. W. 284), as bearing upon this question. It must be admitted that the importance of this case, as bearing upon the question under consideration, escaped the attention of the court at the former hearing. That case was an action against two liquor dealers and their bondsmen, and judgment was had against all the defendants in the sum of $1,200, and, upon a motion of one of the principals and his bondsmen, a motion for a new trial was granted, and the judgment allowed to stand as to the other principal and his bondsmen. In principle the case is not to be distinguished from the present. The finding of the jury in the present case is that all the defendants are liable for the amount of the verdict, and it is true in this case, as it was in that, that the plaintiff might have proceeded against the defendants as to whom she now claims that the judgment should stand, or might have discontinued as to the codefendants at any stage of the proceedings. In the language of the court, in that case:
“ It is not easy to perceive, therefore, where the action *287is thus severable as well as joint, and where the right exists to proceed against a portion or all of the defendants, why the plaintiff should be compelled to lose her judgment against a portion because it appears that the others are entitled to a new trial.”
It is claimed that to permit a discontinuance as to a portion of the defendants would be inequitable, and the case of Albright v. McTighe, 49 Fed. 817, is cited as a case in point. In that case the court was exercising a discretion in refusing to grant a new trial. It differs from the present case in that respect. In the present case the question is as to whom the judgment as entered is erroneous, and as to them only is a new trial justified.
We are constrained to hold that we were in error in directing a reduction of the judgment.
The judgment will be reversed, unless the plaintiff shall elect to discontinue as to the defendants Corwin and Rank, and, if she shall so elect, the judgment will stand affirmed.
Blair, C. J., Grant, Ostrander, Hooker, Moore, McAlvat, and Brooke, JJ., concurred.